DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. Applicant argues the following main points.
Applicant’s remarks: As described in at least paragraph [0021], the CDU is a display. The FMC communicates with the display with the ARINC 739 standard as discussed in paragraph [0021]. The Cornell reference relates to tapping into the FMC communication at the display and using a wireless interface to communicate it to the EFB. Although paragraph [0028] of the Cornell reference discusses that an EFB application in an AFB may query or send a trigger to the CDU that causes the CDU to generate one or more FMC data requests, it is not using an emulator circuit and the data request is not coming from a vehicle communication center as is claimed in claim 1 of the present application. Accordingly, the Applicant respectfully requests the withdraw of the rejection of independent claim 1 under Section 102.   Examiner’s response: The broadest reasonable interpretation (BRI) of an emulator is using software to mimic the behavior of some hardware component or system (It will be appreciated that the data capture component 116 may be implemented in hardware, software, or a combination thereof  - [0021]).   Similarly, the BRI of data mining is using software to extract knowledge from data stored in some database (The data capture component 116 may be configured to generate the first FMC data request 140 and/or the second FMC data request 142 responsive to manual control input(s) received via the input device(s) 120 of the CDU 102, responsive to data capture script(s) stored in the memory 110 that operate "in the background" to automatically capture particular FMC data, or responsive to request(s) received for particular FMC data from another device (e.g., from the portable 
The prior rejection is maintained and this action is made final.   
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 9 – 11 and 13 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornell (20160290827).
(Claim 1): Cornell discloses a communication management unit, comprising: an emulator circuit configured to generate a data request having a same format as a data request from a vehicle communications center (fig. 1, blk 140), to send the data request to a subsystem disposed on a vehicle (fig. 1, blk 144), and to receive data sent by the subsystem in response to the data request (fig. 1, blk 104; fig. 1, blk 112); and a data-mining circuit configured to provide at least some of the received data to a determining circuit configured to determine information in response to the provided data (fig. 1, blk 116; [0021 - 0024]; Note: the examiner is interpreting the script stored in memory 110 as the data mining component).
(Claim 2): Cornell discloses the communication management unit of claim 1, wherein the emulator circuit and the data-mining circuit are disposed on the vehicle (fig. 1, blk 104; fig. 1, blk 116).
(Claims 3 and 4): Cornell discloses the communication management unit of claim 1, wherein the determining circuit is disposed on the vehicle (fig. 1, blk 116).
(Claims 5 and 6): Cornell discloses the communication management unit of claim 1, further comprising a computing circuit that includes the emulator circuit and the data-mining circuit (fig. 1, blk 116; [0021 - 0024]; Note: the examiner is interpreting the script stored in memory 110 as the data-mining component).
(Claim 9): Cornell discloses a method, comprising: Attorney Docket No.: H0065124-5435emulating, with a computing circuit onboard a vehicle (fig. 1, blk 104), a data request from a vehicle communications center that is remote from the vehicle (fig. 1, blk 140; fig. 1, blk 112); sending, with the computing circuit, the emulated data request to a subsystem onboard the vehicle via a message route that excludes a vehicle communications center that is remote from the vehicle (fig. 1, blk 144; fig. 1, blk 112); receiving, with the computing circuit and via a message route that excludes a vehicle communications center that is remote from the vehicle, data sent by the subsystem in response to the emulated data request (fig. 1, blk 104; fig. 1, blk 112); mining the data received from the subsystem; and determining information in response to the mined data (fig. 1, blk 116; [0021 - 0024]).
(Claim 10): Cornell discloses the method of claim 9, wherein the emulated data request has a format that is compatible with a format of a data request from a vehicle communications center that is remote from the vehicle ([0023]).
(Claim 11): Cornell discloses the method of claim 9, wherein the vehicle includes an aircraft (fig. 1, blk 164).
(Claim 13): Cornell discloses the method of claim 9, wherein the subsystem includes a flight-management subsystem (fig. 1, blk 136; [0030]).
(Claim 14 and 15): Cornell discloses the method of claim 9, wherein determining the information includes determining information related to a path along which the vehicle is traveling (data computed by the FMC and provided to the CDU include waypoint information, predicted times and predicted distances - [0017]).
(Claim 16): Cornell discloses the method of claim 9, wherein the vehicle communications centers each include one or more computer systems (fig. 1, blk 108).
(Claim 17): Cornell discloses the method of claim 9, wherein the computing circuit includes a communication-management-unit subsystem (fig. 1, blk 114).
(Claim 18): Cornell discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computing circuits onboard a vehicle, cause the one or more computing circuits, or one or more other circuits onboard the vehicle and under control of the one or more computing circuits (fig. 1, blk 108; [0020]): to emulate a data request from a vehicle communications center that is remote from the vehicle (fig. 1, blk 104); to send the emulated data request to a subsystem onboard the vehicle via a message route that excludes a vehicle communications center that is remote from the vehicle (fig. 1, blk 104; fig. 1, blk 112); to receive, via a message route that excludes a vehicle communications center that is remote from the vehicle, data sent by the subsystem in response to the emulated data request (fig. 1, blk 104; fig. 1, blk 112); and to provide at least some of the received data to a determining circuit configured to determine information in response to the provided data (fig. 1, blk 116; [0021 - 0024]).
(Claim 19): Cornell discloses a non-transitory computer-readable medium of claim 18, wherein the determining circuit is part of the one or more computing circuits or the one or more other circuits (fig. 1, blk 114).
(Claim 20): Cornell discloses a non-transitory computer-readable medium of claim 19, wherein the determining circuit is separate from the one or more computing circuits and the one or more other circuits (fig. 1, blk 136).
Claim Rejections - 35 USC § 103





















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornell (20160290827) in view of Cabos (20130028174).
(Claim 7): Cornell teaches the communication management unit of claim 1 but does not teach an ACARS system.   However, in a related invention Cabos teaches a device, wherein the emulator circuit is configured to generate the data request having a format compatible with an aircraft communications addressing and reporting system (the ACARS network is a digital data-link system used for the transmission of messages between aircraft and ground stations – Cabos, [0002]).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cornell with the teachings of Cabos, as a way to track aircrafts (ACARS is also used by airlines to track their aircraft and so provide an information service normally referred to as flight following – Cabos, [0004]).
(Claim 12): Cornell teaches the method of claim 9 but does not specifically teach ground-based operations.    However, in a related invention Cabos teaches a device, wherein the one or more vehicle communications centers include one or more ground-based aircraft operations centers (weather information to be sent from the airline's ground operations to the cockpit of an aircraft – Cabos, [0003]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion







THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.